        Case 1:19-cv-00445-RBW Document 15 Filed 03/01/19 Page 1 of 30



                             IN THE UNITED STATES DISTRICT
                       COURT FOR THE DISTRICT OF COLUMBIA



    AHMED ALI MUTHANA, individually, and           Cause No. 1:19-cv-00445
    as next friend of Hoda Muthana and Minor
    John Doe [initials A.M.]                       Judge: Reggie B. Walton

                                                   CIVIL ACTION
           Plaintiff/Petitioner,
           vs.
     
    Michael Pompeo, in his official capacity as
    Secretary of the Department of State,
    Donald J. Trump, in his official capacity as
    President of the United States; and
    William Pelham Barr in his official capacity
    as Attorney General.

           Defendants/Respondents.
            


                        PLAINTIFF’S MEMORANDUM OF LAW
                    IN SUPPORT OF EXPEDITED COMPLAINT FOR
                 DECLARATORY, INJUNCTIVE AND MANDAMUS RELIEF



                                                                   /s/_Charles D. Swift
                                                                         Charles D. Swift
                                                                     D.C. ID No. 987353
                                                               Texas Bar No. 24091964
                                                                       cswift@clcma.org
                                                                       Christina A. Jump
                                                                     D.C. ID No. TX151
                                                               Texas Bar No. 00795828
                                                                       cjump@clcma.org
                                                           Constitutional Law Center for
                                                                     Muslims in America
                                                           833 E. Arapaho Rd, Suite 102
                                                                 Richardson, TX 75081
                                                                  Phone: (972) 914-2507
                                                                    Fax: (972) 692-7454

                                              i 
 
                Case 1:19-cv-00445-RBW Document 15 Filed 03/01/19 Page 2 of 30




                                                        TABLE OF CONTENTS


I.            Brief Factual Background .................................................................................................... 1

II.           The Relief Sought is Appropriate in this Matter .................................................................. 4

III.          Arguments and Authorities .................................................................................................. 6

      A. Ms. Muthana’s Birthright Citizenship May Only Be Revoked by Judicial Proceeding ...... 6

         1.      Ms. Muthana is Entitled to a Presumption of United States Citizenship ......................... 6

         2.      Issuance of a Passport to Ms. Muthana Constitutes de facto Recognition of Her

         Citizenship ............................................................................................................................... 8

         3.      Absent Judicial Process and Clear and Convincing Evidence, Ms. Muthana is a United

         States Citizen ........................................................................................................................... 9

              a. 22 C.F.R. § 51.62 Provides Insufficient Due Process for Revocation of Citizenship... 11

      B. This Action Does Not Serve as an Appropriate Vehicle for Determining Citizenship .......13

      C. Ms. Muthana’s Son is Entitled to a Presumption of Citizenship .........................................19

      D. Mandamus Relief is Appropriate to Return Ms. Muthana and her Son to the U.S. ............20

         1.      The U.S. Must Assist in Ms. Muthana’s Return Since it Revoked her Passport .............20

         2.      Detention in a Refugee Camp Does Not Excuse the United States from its Obligations

         to its Citizens ...........................................................................................................................21

      E. Mr. Muthana is Entitled to Declaratory Relief that He Will Not be in Violation of § 2339B

      by Providing Funds to His Daughter ...........................................................................................23

IV.           Conclusion ...........................................................................................................................24



                                                                            ii
                 Case 1:19-cv-00445-RBW Document 15 Filed 03/01/19 Page 3 of 30
 
     

                                                      TABLE OF AUTHORITIES

    U.S. SUPREME COURT CASES

    Allied Chemical Corp. v. Daiflon, Inc., 449 U.S. 33 (1980)........................................................... 6
    Chin Yow v. United States, 208 U.S. 8 (1908) .............................................................................. 11
    Haig v. Agee, 453 U.S. 280 (1981) ............................................................................................... 13
    Hamdan v. Rumsfeld, 548 U.S. 557 (2006) .................................................................................. 24
    Holder v. Humanitarian Law Project, 561 U.S. 1 (2010) ............................................................ 26
    Kennedy v. Mendoza-Martinez, 372 U.S. 144 (1963)................................................................... 10
    Klapprott v. United States, 335 U.S. 601 (1949) (J. Rutledge, Concurring) ................................ 10
    Maryland Casualty Co. v. Pacific Coal & Oil Co., 312 U.S. 270 (1941) ...................................... 4
    Mitsugi Nishikawa v. Dulles, 356 U.S. 129 (1958). ....................................................................... 7
    Ng Fung Ho v. White, 259 U.S. 276 (1922)...................................................................... 11, 13, 22
    Nguyen v. Immigration and Naturalization Serv., 533 U.S. 53 (2001) ........................................ 23
    Schneiderman v. United States, 320 U.S. 118 (1947)......................................................... 9, 11, 22
    Sessions v. Morales-Santana, 582 U.S. ___, 137 S.Ct. 1678 (2017)............................................ 22
    Trop v. Dulles, 356 U.S. 86 (1958) ............................................................................................... 21
    Tuan Anh Nguyen v. I.N.S., 533 U.S. 53 (2001) ........................................................................... 22
    Wilton v. Seven Falls Co., 515 U.S. 277 (1995) ............................................................................. 4


    CIRCUIT AND DISTRICT COURT CASES
    Ali v. Dist. Dir., 209 F. Supp. 3d 1268 (S.D. Fla. 2016)............................................................... 17
    Citizens for Responsibility and Ethics in Washington v. United States Dep't of Justice, 846 F.3d
        1235 (D.C. Cir. 2017).................................................................................................................. 5
    Council of and for the Blind of Delaware Cty. Valley, Inc. v. Regan, 709 F.2d 1521 (D.C. Cir.
        1983) (en banc)............................................................................................................................ 6
    Doe v. Mattis, 889 F.3d 745 (D.C. Cir. 2018) .............................................................................. 25
    English v. District of Columbia, 815 F. Supp. 2d 254 (D.D.C. 2011) ............................................ 4
    General Accounting Office v. General Accounting Office Personnel Appeals Board, 225 U.S.
        App. D.C. 350 (D.C. Cir. 1983) ................................................................................................ 19
    Grumman Ohio Corp. v. Dole, 776 F.2d 338 (D.C. Cir. 1985) .................................................... 19
    Hertzberg v. Veneman, 273 F. Supp 2d 67, 83 (D.D.C. 2003) ..................................................... 19
                                                                           iii
     
                Case 1:19-cv-00445-RBW Document 15 Filed 03/01/19 Page 4 of 30
 
     

    Iceland S.S. Co. v. United States Dep't of the Army, 201 F.3d 451 (D.C. Cir. 2000) .................. 17
    Kelso v. United States Dep't of State, 13 F. Supp. 2d 1 (D.D.C. 1998) .......................................... 9
    Larry Flynt & L.F.P., Inc. v. Rumsfeld, 355 F.3d 697, 701, 705 (D.C. Cir. 2004) ........................ 4
    Mohamed v. Holder, 995 F. Supp. 2d 520 (D. Or. 2014) ............................................................. 24
    Newton v. INS, 736 F.2d 336 (6th Cir. 1984) ............................................................................... 23
    Northern States Power Co. v. U.S. Dep’t of Energy, 128 F.3d 754 (D.C. Cir. 1997) .................... 6
    Raya v. Clinton, 703 F. Supp. 2d 569 (W.D. Va. 2010) ................................................................. 8
    SEC v. Savoy Indus., Inc., 587 F.2d 1149 (D.C. Cir. 1978)............................................................ 5
    Study of Servs. v. U.S. Dep't of Health & Human Servs. & Ctrs. for Medicare & Medicaid Servs.,
        874 F.3d 287 (D.C. Cir. 2017) .................................................................................................... 5
    Swarna v. Al-Awadi, 607 F. Supp. 2d 509 (S.D.N.Y. 2009) ........................................................ 17
    United States v. Guinand, 688 F. Supp. 774 (D. D.C. 1988) .......................................................... 8
    United States v. Philip Morris USA Inc., 566 F.3d 1095 (D.C. Cir. 2009) .................................... 5
    United States v. Regenerative Scis., LLC, 741 F.3d 1314 (D.C. Cir. 2014) ................................... 5
    Vulcan Iron Works v. Polish American Machinery Corp., 479 F. Supp. 1060 (S.D.N.Y. 1979) . 17
    Worthy v. United States, 328 F.2d 386 (5th Cir. 1964) .......................................................... 22, 23

    STATUTES

    8 U.S.C. § 1401 ............................................................................................................. 7, 12, 21, 22
    8 U.S.C. § 1481 ............................................................................................................................. 12
    18 U.S.C. § 1544 ........................................................................................................................... 23
    18 U.S.C. § 2339A ........................................................................................................................ 26
    18 U.S.C. § 2339B ........................................................................................................................ 26
    22 U.S.C. § 212 ............................................................................................................................... 9
    22 U.S.C. § 2705 ............................................................................................................................. 9
    22 U.S.C.A. § 254a ....................................................................................................................... 16

    REGULATIONS

    22 C.F.R. § 51.62 .................................................................................................................... 12, 13




                                                                           iv
     
                Case 1:19-cv-00445-RBW Document 15 Filed 03/01/19 Page 5 of 30




                                                     I.        BRIEF FACTUAL BACKGROUND

              Plaintiff Ahmed Ali Muthana is a naturalized United States citizen. He is also the father

of Hoda Muthana, and the grandfather of Minor John Doe. He brings this action on his own behalf

for declaratory judgment, and as proper Next Friend of Hoda Muthana and Minor John Doe for

injunctive and mandamus relief. Plaintiff Muthana’s daughter and grandson are currently in a

precarious position by way of their present location in Camp al-Hawl in Syria, under the authority

of Syrian Democratic forces. The President of the United States has announced his intent to

withdraw U.S. forces from the Syrian conflict, and upon information and belief this withdrawal

has commenced.1 Upon withdrawal, the ability of the United States to obtain military cooperation

from the Syrian Democratic forces, with which they have been previously aligned, will be greatly

diminished if even possible. As set forth further in Plaintiff’s Complaint and below, the failure of

the United States to facilitate the return of Ms. Muthana and her son as it is obligated to do under

the Constitution and the Fourth Geneva Convention will cause immediate and irreparable harm by

jeopardizing their ability in the future to return to the United States.

              Prior to his daughter’s birth, Ahmed Ali Muthana worked as a diplomat for the Yemen

Permanent Mission to the United Nations. On June 2, 1994, the Yemeni Ambassador Al-Aashtal

required Mr. Muthana to surrender his diplomatic identity card.                      Anticipating the loss of

diplomatic status, Mr. Muthana’s wife (Hoda Muthana’s mother) applied for permanent residency

status in the United States in early 1994, based on her own father’s United States citizenship. She

was granted lawful admission to the United States on July 7, 1994, pending permanent residency.

Her permanent residency, along with Mr. Muthana’s, was subsequently granted.


                                                            
1
  “The Planned U.S. Troop Withdrawal from Syria: Here’s the Latest,” The New York Times, January 16, 2019
(https://www.nytimes.com/2019/01/16/world/middleeast/syria-us-troops-timeline.html) (last accessed January 20,
2019).

                                                                       1 
 
                    Case 1:19-cv-00445-RBW Document 15 Filed 03/01/19 Page 6 of 30
 
     

                  Hoda Muthana was born in the state of New Jersey on October 28, 1994.2 Utilizing his

    daughter’s birth certificate, Mr. Muthana applied for a passport for his minor daughter Hoda

    Muthana in 2004.                          After receiving this application, officials from the United States State

    Department initially questioned whether Ms. Muthana was eligible for a U.S. passport, based on

    their records showing her father’s diplomatic status remained in effect until February 6, 1995. In

    response, Ahmed Ali Muthana provided the government with a letter from the United States

    Mission to the United Nations, signed by Russell F. Graham, Minister Counselor for Host Country

    Affairs, and addressed to Bureau of Citizenship and Immigration Services, which confirms that

    the diplomatic status he had due to his employment at the U.N. was terminated prior to the time of

    Ms. Muthana’s birth.3 The United States accepted this documentation and issued Hoda Muthana

    the requested passport on January 24, 2005.4 The United States also later renewed Ms. Muthana’s

    passport on February 21, 2014.5

                  Ms. Muthana traveled to Syria beginning in November 2014, unbeknownst to her family

    at the time. Plaintiff Ahmed Ali Muthana immediately began working with the FBI to find her,

    and kept them up to date on his communications with her. In or about November 2018, Ms.

    Muthana communicated that she was trying to escape ISIS-controlled Syria. By December 2018

    she had left her home in Syria with her young son, hoping to turn herself in to American forces.

    By January 2019, she approached Syrian Democratic forces, and has since been at Camp al-Hawl.6

    Ms. Muthana identified herself and her son as United States citizens. Despite this identification,

    she was not interred with other persons believed to be United States citizens.


                                                                
    2
      See Doc. 1-4, Ex. B to Plaintiff’s Complaint. 
    3
      Doc. 1-5, Exhibit C to Plaintiff’s Complaint.
    4
      Doc. 1-6, Exhibit D to Plaintiff’s Complaint.
    5
      Id.
    6
      Mr. Muthana received information from a third party, who had been detained with Ms. Muthana that she and her son
    have been relocated to Camp Roj in Syria, but as of this filing the report is not confirmed.

                                                                       2
     
                    Case 1:19-cv-00445-RBW Document 15 Filed 03/01/19 Page 7 of 30
 
     

                  She has repeatedly articulated her desire to return to the United States, her remorse over

    her prior actions, and her willingness to surrender to United States authorities for any criminal

    consequences she may face. On January 15, 2019, the undersigned counsel wrote to the United

    States Attorney for the Northern District of Alabama (the district from which Ms. Muthana left the

    country), asserting her status as a United States citizen and communicating her desire to return as

    well as her willingness to surrender to United States authorities for any contemplated charges.7

    On January 24, 2019, the United States Attorney responded that he had referred the matter to the

    State Department. 8 Undersigned counsel received no further communication from the United

    States regarding Ms. Muthana. On February 20, 2019, the United States Department of State

    declared on its website that “Ms. Hoda Muthana is not a U.S. citizen and will not be admitted into

    the United States. She does not have any legal basis, no valid U.S. passport, no right to a passport,

    nor any visa to travel to the United States.”9 Later on February 20, 2019, President Donald J.

    Trump tweeted that “I have instructed Secretary of State Mike Pompeo, and he fully agrees, not to

    allow Hoda Muthana back into the Country!” 10 Secretary of State Pompeo also appeared on

    national television, proclaiming that “she is a terrorist. She is not a United States citizen. She

    ought not return to this country.”11 After prompting that she had been born in the United States,

    Secretary Pompeo averred that “she may have been born in the United States”, but nonetheless

    made the conclusory assertion that “she is not a U.S. citizen, nor is she entitled to U.S.

    citizenship.”12

                                                                
    7
      Doc. 1-7, Ex. E to Plaintiff’s Complaint.
    8
      Doc. 1-8, Ex. F to Plaintiff’s Complaint.
    9
      Press Release dated February 20, 2019, located on Department of State website
    (https://www.state.gov/secretary/remarks/2019/02/289558.htm) (last visited February 20, 2019).
    10
       https://twitter.com/realdonaldtrump/status/1098327855145062411?s=21 (last visited February
    20, 2019).
    11
       https://www.today.com/video/mike-pompeo-on-hoda-muthana-she-is-not-a-us-citizen-1446009923715 (last
    visited February 27, 2019).
    12
       Id. 

                                                                   3
     
                    Case 1:19-cv-00445-RBW Document 15 Filed 03/01/19 Page 8 of 30
 
     

                  Prior to the above proclamations, the United States has not initiated any action in the courts

    of the United States to revoke Ms. Muthana’s citizenship.

                           II.            THE RELIEF SOUGHT IS APPROPRIATE IN THIS MATTER

                  In this action, Plaintiff seeks declaratory, injunctive and mandamus relief. See Doc. 1.

    Each of these forms of relief is appropriate in this matter.

                  To issue declaratory relief, a court must determine "whether the facts alleged, under all the

    circumstances, show that there is a substantial controversy, between parties having adverse legal

    interests, of sufficient immediacy and reality to warrant the issuance of a declaratory judgment."13

    The Declaratory Judgment Act gives the district courts "unique and substantial discretion in

    deciding whether to declare the rights of litigants."14 "The difference between an abstract question

    and a 'controversy' contemplated by the Declaratory Judgment Act is necessarily one of degree,

    and it would be difficult, if it would be possible, to fashion a precise test for determining in every

    case whether there is such a controversy. Basically, the question in each case is whether the facts

    alleged, under all the circumstances, show that there is a substantial controversy, between parties

    having adverse legal interests, of sufficient immediacy and reality to warrant the issuance of a

    declaratory judgment." 15 The facts presented in this matter and set forth below establish the

    immediacy and controversy needed to warrant a declaratory judgment. By virtue of the passport

    previously issued to Hoda Muthana by the Department of State, she retains a presumption of

    United States citizenship unless and until the United States initiates and obtains a favorable ruling

    in a judicial proceeding challenging her citizenship. That has not happened; nonetheless, the

    Defendants have publicly stated their conclusions to the contrary. Plaintiff therefore seeks


                                                                
    13
       English v. District of Columbia, 815 F. Supp. 2d 254, 268-69 (D.D.C. 2011) (internal citations omitted).
    14
       Wilton v. Seven Falls Co., 515 U.S. 277, 286, 115 S. Ct. 2137, 132 L. Ed. 2d 214 (1995); see also Larry Flynt &
    L.F.P., Inc. v. Rumsfeld, 355 F.3d 697, 701, 705, 359 U.S. App. D.C. 402 (D.C. Cir. 2004).
    15
       Maryland Casualty Co. v. Pacific Coal & Oil Co., 312 U.S. 270, 273, 61 S. Ct. 510, 512, 85 L. Ed. 826 (1941).

                                                                   4
     
                    Case 1:19-cv-00445-RBW Document 15 Filed 03/01/19 Page 9 of 30
 
     

    declaratory relief that Ms. Muthana is a United States citizen entitled to the presumption of

    citizenship absent an appropriate judicial proceeding to revoke it, as well as declaratory relief that

    Ms. Muthana’s young son is entitled to a presumption of citizenship by acquisition.

                  Injunctive relief is also appropriate in this instance for many of the same reasons.

    Injunctive relief is appropriate where the actions of the government are likely to infringe on the

    rights of the plaintiff in the future, and are not speculative.16 As with the standard for declaratory

    relief, there is a real and live controversy, between the parties to this suit who have adverse legal

    positions, and where Defendants’ current legal positions will irreparably harm Plaintiff Ahmed Ali

    Muthana, his daughter and his minor grandson in the immediate or near future. A party seeking

    injunctive relief “must demonstrate a ‘reasonable likelihood of further [harm] in the future.’” 17

    Hoda Muthana and her son will be harmed should the United States be permitted to formally

    revoke her citizenship, and consequently deny the citizenship of her young son, without the

    required due process of proving its right to do so by clear and convincing evidence in a judicial

    proceeding. Therefore, Plaintiff seeks an injunction preventing the United States from taking any

    further action to deny their rights to citizenship.

                  Finally, mandamus relief is appropriate here as well. While “[t]he remedy of mandamus

    “is a drastic one, to be invoked only in extraordinary circumstances”,18 mandamus is properly

    available if: “(1) the plaintiff has a clear right to relief; (2) the defendant has a clear duty to act;

    and (3) there is no other adequate remedy available to plaintiff.”19 There are no other parties who


                                                                
    16
       Citizens for Responsibility and Ethics in Washington v. United States Dep't of Justice, 846 F.3d 1235 (D.C. Cir.
    2017); Ctr. for the Study of Servs. v. U.S. Dep't of Health & Human Servs. & Ctrs. for Medicare & Medicaid Servs.,
    874 F.3d 287 (D.C. Cir. 2017).
    17
       United States v. Philip Morris USA Inc., 566 F.3d 1095, 1132 (D.C. Cir. 2009) (per curiam) (quoting SEC v.
    Savoy Indus., Inc., 587 F.2d 1149, 1168 (D.C. Cir. 1978)) United States v. Regenerative Scis., LLC, 741 F.3d 1314
    (D.C. Cir. 2014).
    18
       Allied Chemical Corp. v. Daiflon, Inc., 449 U.S. 33, 34 (1980).
    19
       Northern States Power Co. v. U.S. Dep’t of Energy, 128 F.3d 754, 758 (D.C. Cir. 1997)

                                                                   5
     
                   Case 1:19-cv-00445-RBW Document 15 Filed 03/01/19 Page 10 of 30
 
     

    can provide the relief sought, of aiding Ms. Muthana, as a United States citizen, in her return to

    the United States with her young son. Therefore, where mandamus action is sought in this matter,

    it is appropriate because the United States government is the only one able to provide the remedy

    needed, and to which Plaintiff shows his daughter and minor grandson are justly entitled.


                                                        III.       ARGUMENTS AND AUTHORITIES

                          A. Having previously recognized Hoda Muthana as a citizen by birthright, the
                             United States may only revoke its recognition of her citizenship through
                             judicial proceedings.
                  The Fourteenth Amendment to the U.S. Constitution declares that “all persons born or

    naturalized in the United States, and subject to the jurisdiction thereof, are citizens of the United

    States and the State wherein they reside.”20 The U.S. Supreme Court has held that where an

    individual is born in the United States, and is therefore an American citizen, “neither the Congress,

    nor the Executive, nor the judiciary, nor all three in concert” is able to strip away that right.21

                                 1.             Under the plain language of the Fourteenth Amendment, Ms. Muthana
                                                should be presumed by the Court to be a United States citizen.

                  Hoda Muthana was born in Hackensack, New Jersey on October 28, 1994, satisfying the

    requirement under the Fourteenth Amendment of birth “in the United States”. The only

    conceivable bar to her citizenship is the question of whether she met the second prong of the

    Fourteenth Amendment, the jurisdictional prong, at the time of her birth.

                  Prior to her birth, her father Ahmed Ali Muthana served as a diplomat to the United Nations

    for the Permanent Mission of Yemen from October 15, 1990 to September 1, 1994.22 During his



                                                                
    (quoting Council of and for the Blind of Delaware Cty. Valley, Inc. v. Regan, 709 F.2d 1521, 1533 (D.C. Cir. 1983)
    (en banc)).
    20
       U.S. Const. Amend. XIV.
    21
       Mitsugi Nishikawa v. Dulles, 356 U.S. 129, 138, 78 S. Ct. 612, 618, 2 L. Ed. 2d 659 (1958).
    22
       Mr. Muthana stated in his Declaration that he was required to return his diplomatic credentials and perform no
    further duties after June 1, 1994. The United States Permanent Mission to the United Nations, however, indicated in

                                                                           6
     
                   Case 1:19-cv-00445-RBW Document 15 Filed 03/01/19 Page 11 of 30
 
     

    service as a diplomat, Mr. Muthana and the family members of his household enjoyed full

    diplomatic immunity and thus were not within the jurisdiction of the United States.23                    However,

    after Mr. Muthana’s discharge from his diplomatic position, Mr. Muthana and the members of his

    household chose to remain in the United States and seek lawful permanent admission, thereby

    subjecting himself and his household members to United States jurisdiction.24

                  Under the Vienna Convention for Diplomatic Relations (“VCDR”), which is applicable to

    the United Nations diplomats,25 a diplomat’s immunity ceases upon termination from the position.

    Interpretations of Article 15 and Article 39.2, however, provide that the diplomatic immunity

    extends until the diplomat leaves the country after termination, or after a reasonable amount of

    time for the diplomat’s exit from the country has expired.26 Ordinarily, 30 days is considered a

    reasonable amount of time to leave the country if the diplomat so intends.27 This 30 day time

    period expired for Mr. Muthana and his family no later than October 1, 1994. The intent of this

    provision is to provide the opportunity for the diplomat to leave the country without prosecution.

    It is not intended to be long term.28 In Mr. Muthana’s case, his actions evidence that he had no

    intent to leave the country, nor did any of his family members, so arguably his diplomatic immunity

    would end with the termination of his position and end of his official duties, since extending it

    would not serve the intended purpose of protecting diplomats for the duration of acts carried out



                                                                
    October 2004 that the Mission’s records show that Mr. Muthana continued to hold a diplomatic position until
    September 1, 1994.
    23
       See Doc. 1-6; see also 8 U.S.C. § 1401(a); Section 15 of the Headquarters Agreement between the United States
    and the United Nations (Public Law 357 – 80th Congress).
    24
       Mr. Muthana’s spouse had previously subjected herself to jurisdiction of the United States on July 7, 1994 by way
    of application for lawful permanent resident status pending adjudication, which was separate and apart from her prior
    diplomatic entrance. See 8 C.F.R. § 264.2; see also USCIS Form I-508.
    25
       http://legal.un.org/ilc/texts/instruments/english/conventions/9_1_1961.pdf (last visited February 26, 2019).
    26
       Id. at Articles 15, 39.2 (creating residual immunity for a reasonable amount of time after a diplomat’s position
    ends).
    27
       United States v. Guinand, 688 F. Supp. 774, 775 (D.D.C. 1988).
    28
       See, e.g., Raya v. Clinton, 703 F. Supp. 2d 569 (W.D. Va. 2010).

                                                                   7
     
         Case 1:19-cv-00445-RBW Document 15 Filed 03/01/19 Page 12 of 30



in their official capacity. In any event, Mr. Muthana’s diplomatic immunity expires no later than

October 1, 1994.

        Accordingly, at the time of Hoda Muthana’s birth on October 28, 1994, she was subject to

the jurisdiction of the United States, thereby fulfilling the second prong of the requirement for

birthright citizenship under the Fourteenth Amendment.

                      2. The United States’ subsequent issuance of a passport to Ms. Muthana in
                         2005 constitutes de facto recognition by the United States of her birthright
                         citizenship under the Fourteenth Amendment.
        In the fall of 2004, Mr. Muthana applied for a passport for his then minor daughter Hoda.29

In order to issue a passport, the United States Department of State had to be satisfied that Hoda

Muthana was a United States citizen entitled to a U.S. passport.30               The Department of State was

not immediately satisfied as to Ms. Muthana’s right to citizenship based solely on her birth

certificate, because of her father’s previous diplomatic status. Accordingly, prior to issuing her a

passport, the United States required Mr. Muthana to provide additional documentation proving he

was not serving in a diplomatic position for which immunity attached at the time of her birth. To

satisfy this requirement, Mr. Muthana sought and obtained a letter from the United States

Permanent Mission to the United Nations31 indicating its knowledge that the term of his service

had ended no later than September 1, 1994.32 In January 2005, the United States issued Ms.

Muthana a United States passport. In 2014, it renewed her United States passport.



29
   At this time, Ahmed Ali Muthana and his wife, as well as Ms. Muthana’s older siblings, had been granted permanent
residency in the United States, but retained Yemeni passports. They later became naturalized citizens, in or about
2009.
30
   22 U.S.C. § 212: "No passport shall be granted or issued to or verified for any other persons than those owing
allegiance, whether citizens or not, to the United States." See also 26 Ops. U.S. Att'y Gen. 376, 377 (1907).
31
   The United States Mission to the United Nations (“USUN”) serves as the United States’ delegation to the United
Nations. USUN was created in 1947 to assist the President and the Department of State in conducting United States
policy at the United Nations. https://usun.state.gov/ (last visited February 28, 2019).
32
   Doc. 1-5, October 18, 2004 Letter from the Minister Counselor, Host Country Affairs, United States Mission to
the United Nations (stating that information officially provided by the United Nations Office of Protocol and
reflected in the USUN records indicates that Mr. Muthana’s diplomatic position ended September 1, 1994).

                                                         8
         Case 1:19-cv-00445-RBW Document 15 Filed 03/01/19 Page 13 of 30



         Under 22 U.S.C. § 2705, issuance of Ms. Muthana’s passport had the "same force and

effect as proof of United States citizenship as certificates of naturalization or of citizenship issued

by the Attorney General or by a court having naturalization jurisdiction."33 “To be sure, 22 U.S.C.

§ 2705 provides that a passport has the "same force and effect as proof of United

States citizenship as certificates of naturalization or of citizenship issued by the Attorney General

or by a court having naturalization jurisdiction."34

                       3. Ms. Muthana must be considered a United States citizen absent judicial
                          process initiated by the United States and supported by clear and convincing
                          evidence.
         The U.S. Supreme Court has long recognized the core liberty and property interests

inherent in the loss of U.S. citizenship. “To take away a man's citizenship deprives him of a right

no less precious than life or liberty, indeed of one which today comprehends those rights and

almost all others.” Klapprott v. United States, 335 U.S. 601, 616, 69 S. Ct. 384, 391, 93 L. Ed.

266, 278 (1949) (J. Rutledge, Concurring).

         As explained by Justice Goldberg in Kennedy v. Mendoza-Martinez,

             [d]eprivation of citizenship -- particularly American citizenship, which is "one of the
     most valuable rights in the world today," – has grave practical consequences. An expatriate
     who … had no other nationality becomes a stateless person -- a person who not only has no
     rights as an American citizen, but no membership in any national entity whatsoever. Such
     individuals as do not possess any nationality enjoy, in general, no protection whatever, and if
     they are aggrieved by a State they have no means of redress, since there is no State which is
     competent to take up their case.35




33
   Id.; see also Kelso v. United States Dep't of State, 13 F. Supp. 2d 1, 3-4 (D.D.C. 1998).
34
   Id. The undisputed fact that Ms. Muthana was issued a passport by the United States distinguishes the facts of her
situation from other cases in which individuals have asserted their rights to citizenship, but where that assertion has
not been previously recognized by the United States as it has with Ms. Muthana. See, e.g., Schneiderman
v. United States, 320 U.S. 118, 122-123, 63 S. Ct. 1333, 1335, 87 L. Ed. 1796, 1800-1801 (1947) (addressing the need
for substantial due process and clear and convincing evidence, where “the Government seeks to turn the clock back
twelve years after full citizenship was conferred upon petitioner by a judicial decree, and to deprive him of the priceless
benefits that derive from that status”).
35
   Kennedy v. Mendoza-Martinez, 372 U.S. 144, 160-161, 83 S. Ct. 554, 563, 9 L. Ed. 2d 644, 656 (1963).

                                                            9
         Case 1:19-cv-00445-RBW Document 15 Filed 03/01/19 Page 14 of 30



     The due process afforded under the Fifth Amendment to persons claiming deprivation of the

rights of United States citizenship is dependent upon whether the citizenship at issue has been

previously recognized by the government, or is being asserted by the individual for the first time.36

Persons seeking recognition of their citizenship for the first time by the United States, to prevent

bar of entry or removal, may raise these issues in administrative hearings, with the right to contest

their detention through a habeas corpus claim. In these claims, the individuals bear the burden of

establishing their eligibility.

     By contrast, the Supreme Court has held, with respect to individuals whose citizenship has

been previously recognized by the United States, that

          it does not follow that rights attaching to admitted citizenship may be forfeited without a
     judicial hearing. To deny the rights of citizenship to one who previously enjoyed them
     obviously deprives him of liberty . . . . It may result also in loss of both property and life; or of
     all that makes life worth living. Against the danger of such deprivation without the sanction
     afforded by judicial proceedings, the Fifth Amendment affords protection in its guarantee of
     due process of law. The difference in security of judicial over administrative action has been
     adverted to by this court.37

     The burdens of proof also differ for those whose citizenship has been previously recognized

by the United States. In judicial proceedings seeking revocation of naturalization based on an

erroneous grant of the citizenship, the government must show evidence of fraud or

misrepresentation of a material fact underlying the applicant’s right to citizenship, by clear and

convincing evidence. 38         The Supreme Court has also recognized that both birthright and


36
   Chin Yow v. United States, 208 U.S. 8, 13, 28 S. S. Ct. 201 (1908) (ordering writ of habeas corpus for plaintiff who
claimed rights to citizenship); cf. Ng Fung Ho v. White, 259 U.S. 276, 284-85, 42 S. Ct. 492, 495 (1922) (articulating
the difference in standards for two plaintiffs who were not citizens, with two whose citizenship had been previously
recognized by the government) and Schneiderman, 320 U.S. at 165 (holding that where citizenship “is granted and
where all the express statutory conditions precedent are satisfied we should adhere to the view that the judgment of
naturalization is final and conclusive except for fraud”). 
37
   Ng Fung Ho, 259 U.S. at 284-285 (internal citations omitted) (holding that the two petitioners who “arrived at San
Francisco, a regularly designated port of entry, were duly taken to the immigration station, and, after a protracted
personal examination, supplemented by the hearing of witnesses and the examination of reports of immigration
officials, were ordered admitted as citizens” were entitled to judicial proceedings on their citizenship).
38
   Schneiderman, 320 U.S. at 123. 

                                                         10
         Case 1:19-cv-00445-RBW Document 15 Filed 03/01/19 Page 15 of 30



naturalized citizens may have their citizenship revoked in a very limited set of circumstances for

acts committed as a U.S. citizen,39 by a preponderance of the evidence.

                           a. The process afforded in 22 C.F.R. 51.62(a)(2) provides insufficient
                              due process for revocation of citizenship.

    On January 15, 2016, the United States issued a letter addressed to Ms. Muthana at her parents’

residence, purporting to revoke her passport pursuant to 22 C.F.R. § 51.62(a)(2).40 In purporting

to revoke Ms. Muthana’s passport, the government acknowledged that it had previously issued

two passports to her, and also acknowledged that her father’s diplomatic position ended on

September 1, 1994.41 The government nevertheless asserted that the U.S. Permanent Mission to

the United Nations, Host Country Affairs Section, had not been officially notified of Mr.

Muthana’s termination until February 6, 1995, and concluded on that basis that she was not “within

the jurisdiction of the United States” at the time of her birth, and therefore not a United States

citizen pursuant to the Fourteenth Amendment to the Constitution.42

    While passports may be suspended under the procedures outlined in Section 51.62(a)(2),43

those procedures are insufficient to satisfy the due process requirements for revocation of

citizenship. As the Supreme Court unequivocally held in Ng Fung Ho, an administrative hearing



39
    Birthright citizenship may be revoked under 8 U.S.C. § 1481 for “formal declaration of allegiance to a foreign state
or a political subdivision thereof.” However, none of the circumstances set out in § 1401 is facially applicable to the
facts of this case, as ISIS is not and has not been recognized as a state by the United States, or any country. And, Ms.
Muthana’s actions do not meet the definition of treason as required by the statute. Apart from § 1481, counsel remains
unaware of any statutory process to revoke recognized birthright citizenship.
40
    Section 51.62(a)(2) provides that the Department of State may revoke a previously issued passport if “[t]he passport
was illegally, fraudulently or erroneously obtained from the Department; or was created through illegality or fraud
practiced upon the Department”; see also Doc. 1-6, Ex. D to Plaintiff’s Complaint.
41
    Doc. 1‐6, Ex. D to Plaintiff’s Complaint. 
42
    Consistent with the arguments set forth in further detail below regarding the applicability of equitable estoppel to
this situation generally, Plaintiff believes that the government should be equitably estopped from now claiming
illegality, fraud or error under 22 C.F.R. § 51.62(a)(2), since there are no new facts or evidence of fraud which have
been discovered subsequent to the government issuing, and then renewing, a United States passport for Ms. Muthana.
43
    See Haig v. Agee, 453 U.S. 280, 309 (1981) (holding that passports may be revoked without a pre-deprivation
hearing, reasoning that the critical government national security issues warranted pre-hearing deprivation of the
lesser right to travel). 

                                                          11
                   Case 1:19-cv-00445-RBW Document 15 Filed 03/01/19 Page 16 of 30
 
     

    is insufficient for consideration of revocation of citizenship, and instead the proceedings must be

    judicial.44

           Apart from Ng Fung Ho, Plaintiff’s counsel has been unable to find authority setting forth the

    framework for judicial proceedings under which to consider the government’s request to revoke

    birthright citizenship which had been previously recognized.45 The claims here regarding Ms.

    Muthana’s citizenship are constitutional rather than statutory as in Ng Fung Ho. As noted above,

    neither the legislature, the executive branch nor the courts may revoke citizenship where the

    requirements of the Fourteenth Amendment have been met. Necessarily, then, the only case for

    revocation of citizenship after its recognition would be proof by clear and convincing evidence

    that the original recognition was the result of fraud by or on behalf of the individual which

    materially affected the United States’ decision to confer recognition of citizenship. Anything less

    would place birthright citizenship on a lesser standing than citizenship conferred by naturalization.

           In the present case, the Court need look no further than the fact that the United States

    government has not initiated, much less successfully concluded, any judicial proceedings to revoke

    Hoda Muthana’s citizenship. In accordance with precedent of the United States Supreme Court,

    the conclusory declarations of Secretary Pompeo and President Trump are void. Ms. Muthana is

    entitled to declaratory and injunctive relief that she be afforded all rights of citizenship until such

    time as the United States initiates, and successfully concludes, a judicial proceeding to strip Ms.

    Muthana of her citizenship.




                                                                
    44
         See Ng Fung Ho, supra, n. 28. 
    45
         See supra, n. 31.

                                                                   12
     
          Case 1:19-cv-00445-RBW Document 15 Filed 03/01/19 Page 17 of 30



            B. This action, brought by Mr. Muthana on behalf of Ms. Muthana does not serve
               as an appropriate vehicle for determining her rights of citizenship.

    Plaintiff’s counsel anticipates that the government will seek to turn this action into the required

judicial hearing meeting the due process requirements of the Fifth Amendment which the

government itself has not initiated. Respectfully, this Court should reject any such attempt, for

three reasons.

    First, the framework required under the Fifth Amendment for revocation proceedings would

be compromised by permitting the government to litigate the factual basis for revocation within

the framework of Plaintiff’s action for declaratory and injunctive relief and mandamus. As noted

above, denaturalization proceedings require the government to initiate and serve the individual

with notice of a civil lawsuit seeking to denaturalize the individual. And, 60 days prior to initiating

any denaturalization suit, the government must serve the individual with a notice letter which

provides the individual with an opportunity to address the government’s allegations, during all of

which the defendant citizen continues to enjoy all rights of citizenship pending the conclusion of

that judicial proceeding. Furthermore, in the revocation hearing, the government must establish a

material fraud or omission by clear and convincing evidence. To permit the United States to

incorporate a similar action into these proceedings would flip all of these rights on their head when

applied to birthright citizenship. During the pendency of this proceeding, Ms. Muthana is

precluded by executive action from enjoying the rights of citizenship, and is substantially

disadvantaged by carrying the burdens of initiation, service and potentially persuasion in this

matter.     Accordingly, the text of the Fourteenth Amendment provides no basis for finding that

birthright citizenship stands at a lesser level, and is entitled to lesser protections, than naturalization.

    Second, the government’s purported reason for denying Ms. Muthana’s citizenship and her

accompanying right to return is facially invalid. The government’s argument, that the failure of

                                                    13
                   Case 1:19-cv-00445-RBW Document 15 Filed 03/01/19 Page 18 of 30
 
     

    official notification to the USUN until February 6, 1995 precludes Ms. Muthana’s citizenship,

    necessarily relies on a conclusion of law that the Permanent Mission of Yemen’s failure to notify

    the United States Permanent Mission of Mr. Muthana’s termination extended his diplomatic

    immunity and that of his household family members beyond October 1, 1994. Although the

    government does not further explain its reasoning, the only possible basis for such an argument is

    Article 43 of the Vienna Convention.

           The United States provides diplomatic immunity in accordance with the Vienna Convention

    on Diplomatic Relations (“VCDR”) for foreign diplomats in the United States. 46 Similarly,

    diplomats at the United Nations enjoy the same diplomatic protections afforded to diplomats to

    the United States, while performing their duties at the United Nations.47 Under these protections,

    a person serving in a diplomatic position as Mr. Muthana did enjoys full diplomatic prvileges and

    immunities within the United States. These protections are effective upon performance of duties

    in the diplomatic position and terminate upon the conclusion of that role. The language of Article

    43 states, with respect to revocation, that “[t]he function of a diplomatic agent comes to an end,

    inter alia … [o]n notification by the sending State to the receiving State that the function of the

    diplomatic agent has come to an end”.48 In 2005, the United States Department of State necessarily

    interpreted this language to mean that the termination of Mr. Muthana’s diplomatic immunity

    occurred at the time his position ended on September 1, 1994, and at the latest after a reasonable

    time thereafter, or October 1, 1994. The United States now apparently has decided to re-interpret

    Article 43 to extend Mr. Muthana’s diplomatic immunity by five months, until the actual receipt

    of official notification of the termination of his position in February 1995. This interpretation is


                                                                
    46
       http://legal.un.org/ilc/texts/instruments/english/conventions/9_1_1961.pdf
    47
       Section 15 of the Headquarters Agreement between the United States and the United Nations (Public Law 357 –
    80th Congress); 22 U.S.C.A. § 254a(2)(A) (West 1990); see also Doc. 1-5. 
    48
       Id. at 43(a). 

                                                                   14
     
         Case 1:19-cv-00445-RBW Document 15 Filed 03/01/19 Page 19 of 30



an unreasonable post-hoc rationalization which should not survive scrutiny by this Court. In

citizenship proceedings, the Department of State does not have unbridled discretion to solely

determine whether notice is sufficient or insufficient; it remains the function of the courts to

interpret the law.49 The Court need only provide deference to determinations by the Department

of State where the determination is a reasonable interpretation of Article 43 under the facts

considered.50

     In this case, extending diplomatic immunity to February 1995 is not a reasonable interpretation

of the statute. 51 Under the government’s post hoc interpretation, Mr. Muthana’s diplomatic

immunity is solely dependent on a foreign state’s notification of his termination, and in the absence

of a timely notification would allow diplomatic immunity to continue in perpetuity.                              This

application is clearly not a reasonable interpretation. Diplomatic immunity exists for the purposes

of providing protection for acts performed in the exercise of the diplomatic functions, 52 and

extends after termination only for a reasonable period of time to permit the exit of the diplomat.

Extending diplomatic immunity here would serve no purpose and would be contrary to the interests

of the host state. Indeed, if the VCDR is interpreted as suggested by the government, a state would

be free to terminate a diplomat from the position which warranted immunity and commit crimes

within the United States, still with immunity and in violation of the diplomatic treaty. This

approach cannot be a reasonable interpretation of the VCDR.


49
   Vulcan Iron Works v. Polish American Machinery Corp., 479 F. Supp. 1060, 1067-68 (S.D.N.Y. 1979).
50
   Iceland S.S. Co. v. United States Dep't of the Army, 201 F.3d 451, 458 (D.C. Cir. 2000) (holding that a court should
"defer to [the agency's] reasonable interpretation"); see also Ali v. Dist. Dir., 209 F. Supp. 3d 1268, 1277 (S.D. Fla.
2016) (examining citizenship in light of the timing of a parent’s prior diplomatic immunity, and noting “the Court
must determine whether the Government has met its burden to establish that the State Department properly afforded
Petitioner diplomatic immunity nearly 32 years ago”). Ultimately, the court in Ali found that the United States’
interpretation of when the parent had diplomatic immunity was not a reasonable interpretation. Id. at 1278 and n. 7. 
51
   Even if the Court were to permit evidence regarding the government’s interest seeking revocation, the government
should be required to prove, after initiating a proper revocation proceeding, whether it had other actual notice of Mr.
Muthana’s termination of his position.
52
   Swarna v. Al-Awadi, 607 F. Supp. 2d 509, 516-17 (S.D.N.Y. 2009); see also Art. 39.2 of the VCDR.

                                                         15
                   Case 1:19-cv-00445-RBW Document 15 Filed 03/01/19 Page 20 of 30
 
     

           The Vienna Convention on the Laws of Treaties states that where a nation breaches a term of

    a treaty, it alleviates the host nation’s obligations with respect to the breach.53 In this case, Yemen

    would have been in breach of its obligations to timely notify the United States of the end of Mr.

    Muthana’s position upon termination. Under the best case scenario for the government, Yemen

    breached its duty to notify the United States. That breach relieves the United States of its

    obligation to continue diplomatic immunity to Mr. Muthana and his family beyond the terms of

    his employment. To interpret the treaty any other way is to open the United States up to a wide

    range of malicious conduct by a malicious state. The government’s interpretation would permit a

    nation to terminate an individual from a diplomatic position, then instruct that individual to commit

    crimes of espionage, or even simple acts of violence against United States citizens and residents,

    with immunity from prosecution.                                This cannot reasonably be the law.   Instead, the 2004

    determination of the United States Permanent Mission to the United Nations that Mr. Muthana’s

    position terminated on September 1, 1994 is the more reasonable interpretation.

           Third, in any event, the United States should be equitably estopped from now disputing Ms.

    Muthana’s citizenship based on its earlier determination. The doctrine of estoppel requires a

    showing that: (1) there was a "definite" representation to the party claiming estoppel; (2) the party

    relied on its adversary's conduct to his detriment; and (3) the reliance on the representation was

    "reasonable." 54 Equitable estoppel is available against the government in the extraordinary

    circumstances presented here. The case for estoppel against the government requires proof of both

    the traditional elements of the doctrine as well as "a showing of an injustice . . . and lack of undue




                                                                
    53
         http://legal.un.org/ilc/texts/instruments/english/conventions/1_1_1969.pdf (last visited February 28, 2019). 

    54
      Graham v. SEC, 222 F.3d 994, 1007, 343 U.S. App. D.C. 57 (D.C. Cir. 2000) (quoting Heckler v. Community Health 
    Servs., 467 U.S. 51, 59, 81 L. Ed. 2d 42, 104 S. Ct. 2218 (1984)). 

                                                                           16
     
                   Case 1:19-cv-00445-RBW Document 15 Filed 03/01/19 Page 21 of 30
 
     

    damage to the public interest." 55 A showing of injustice requires a demonstration that the

    government and/or its agents “engage[d] -- by commission or omission -- in misrepresentation or

    concealment, or, at least, behave[d] in ways that have or will cause an egregiously unfair result."56

           As set forth above, the United States, in recognition of Ms. Muthana’s birthright citizenship,

    granted Ms. Muthana a United States passport in January 2005. Prior to issuing her passport, the

    United States was necessarily aware of the fact that Yemen had delayed in its duty to notify the

    United States Permanent Mission to the United Nations of Mr. Muthana’s termination, because

    the office that in 2004 certified his termination date is the same office to which Yemen would have

    made the notification. The United States nevertheless recognized that Mr. Muthana’s termination

    placed Mr. Muthana and his family members within the jurisdiction of the United States at the

    time of Ms. Muthana’s birth. Mr. Muthana and his daughter relied on this representation, and as

    a result did not take further action to procure or clarify her status in the United States. Further,

    reliance on the issuance of a United States passport, issued by the United States government, was

    reasonable on the part of Plaintiff and Ms. Muthana. There is no evidence that Mr. Muthana or

    his daughter (who was a minor at the time relevant to this claim) acted in bad faith or presented

    anything but accurate information to the United States. The mere fact that Yemen may have

    delayed in providing notice to the United States was beyond Mr. Muthana’s control and knowledge,

    and he could make no representation to that effect. Instead, he simply procured a letter from the

    United States indicating his term of service.




                                                                
    55
       Hertzberg v. Veneman, 273 F. Supp 2d 67, 83, , quoting ATC Petroleum, Inc. v. Sanders, 860 F.2d 1104, 1111
    (D.C. Cir. 1988).
    56
       Grumman Ohio Corp. v. Dole, 776 F.2d 338, 347 (D.C. Cir. 1985) (quoting General Accounting Office v.
    General Accounting Office Personnel Appeals Board, 225 U.S. App. D.C. 350, 698 F.2d 516, 526 n.57 (D.C. Cir.
    1983)). 

                                                                   17
     
                   Case 1:19-cv-00445-RBW Document 15 Filed 03/01/19 Page 22 of 30
 
     

           The actions of the United States, in contrast, are in bad faith and would create an injustice

    which does not serve the public interest. The United States was necessarily aware of all relevant

    facts at the time that it issued Ms. Muthana a U.S. passport in January 2005.57 The failure of the

    United States to raise a specific objection precluded Mr. Muthana from applying for legal

    residency and eventual naturalization for Ms. Muthana, as he and his spouse had done for their

    older children born prior to their father’s loss of diplomatic status, and which would have been

    within Ms. Muthana’s rights. The timing of the United States’ objection to Ms. Muthana’s

    citizenship further demonstrates bad faith. The government did not raise objections to her

    citizenship until over a year after Ms. Muthana left the United States, and had allegedly associated

    herself with ISIS. Rather than pursue criminal charges against Ms. Muthana, the government

    instead sought to sanction her by revisiting and revising its previous determination despite the

    absence of any new or material facts underlying its earlier decision. To permit this action is to

    countenance injustice. Whatever Ms. Muthana’s crimes may be, “the deprivation of citizenship is

    not a weapon that the Government may use to express its displeasure at a citizen's conduct,

    however reprehensible that conduct may be.”58 Finally, public interest is not served by permitting

    the government to revisit its earlier recognition of Ms. Muthana’s citizenship here. Ms. Muthana’s

    case may be the most public, but she is not the only case where the United States, if permitted,

    may rescind its earlier determinations of citizenship without new facts. Indeed, opening the door

    to allow the United States to reconsider recognition of citizenship without new facts or a requisite

                                                                
    57
        The Section cited by the government in its January 15, 2016 letter is the U.S. Permanent Mission to the United
    Nations, Host Country Affairs Section. This is the same Section which signed the letter attached to the Complaint as
    Exhibit C, and provided by Mr. Muthana in 2005 to the United States Department of State: the United States Mission
    to the United Nations, Host Country Affairs. Despite claiming in 2016 that the Host Country Affairs Section did not
    have knowledge of Mr. Muthana’s termination from his diplomatic position until February 1995, the Minister
    Counselor for Host Country Affairs, Russell F. Graham, signed the letter at Exhibit C on October 18, 2004, recognizing
    that the records of the United States Mission to the United Nations reflect that Mr. Muthana’s diplomatic position
    ended on September 1, 1994. See Doc. 1-5, Ex. C to Plaintiff’s Complaint. 
    58
        Trop v. Dulles, 356 U.S. 86, 92, 103, 78 S. Ct. 590, 599, 2 L. Ed. 2d 630, 644 (1958). 

                                                                   18
     
           Case 1:19-cv-00445-RBW Document 15 Filed 03/01/19 Page 23 of 30



showing of fraud is to open the door for the United States to wage an administrative pogrom against

those persons whom it considers undesirable, re-opening the decision to recognize their citizenship

in the absence of new or material information.

       For the reasons set forth above, Plaintiff respectfully requests that this Court forego any request

by the government to morph this proceeding into a revocation hearing of Ms. Muthana’s

citizenship, and instead grant her declaratory relief which finds her to presently be a United States

citizen, without the need for further proceedings at this time.

              C. Likewise, Ms. Muthana’s son is entitled to a presumption of U.S. citizenship
                 by virtue of birth.
           As set forth above, Hoda Muthana was born in the United States, after her father’s role as

a diplomat ended, and she is therefore a United States citizen. Mr. Muthana’s grandson, therefore,

is entitled to United States citizenship by acquisition at the time of his birth. 8 U.S.C. § 1401(g).

           For the reasons set forth above and incorporated herein by reference, Ms. Muthana

remained a United States citizen at the time of her son’s birth, because the United States had neither

initiated, nor received a favorable ruling in, a judicial proceeding seeking to revoke her

citizenship.59

           While Ms. Muthana, or potentially someone else on behalf of her young son, will need to

file the report of her son’s birth as a United States citizen born abroad, that is not needed at this

stage, where he still retains the presumption of the right to citizenship.60 Furthermore, exhaustion

of this particular administrative step should not be required at this time because the statements




59
     Fung Ho, 259 U.S. at 284-285; Schneiderman, 320 U.S. at 122-123.
      Ng
60
  See Form DS 2029; 8 U.S.C. § 1401(g); see also Sessions v. Morales-Santana, 582 U.S. ___, 137 S.Ct. 1678
(2017).

                                                      19
         Case 1:19-cv-00445-RBW Document 15 Filed 03/01/19 Page 24 of 30



made recently by Secretary Pompeo and President Trump show that this exercise would be futile

given the government’s current stance.61

         Therefore, Plaintiff, on behalf of Minor John Doe, seeks a declaratory judgment consistent

with the law, that he is entitled to a presumption of United States citizenship due to his birth to a

mother who is a United States citizen.

             D. Mandamus relief compelling the United States to use good faith efforts to
                repatriate Ms. Muthana, with her son, is appropriate.
         American citizens have an absolute right to return to their home country. See Tuan Anh

Nguyen v. I.N.S., 533 U.S. 53, 67, 121 S. Ct. 2053, 2062, 150 L. Ed. 2d 115 (2001) (acknowledging

the absolute right of United States citizens to enter its borders); see also Worthy v. United States,

328 F.2d 386, 394 (5th Cir. 1964) (“We think it is inherent in the concept of citizenship that the

citizen, when absent from the country to which he owes allegiance, has a right to return, again to

set foot on its soil”).


                       1. Having revoked Ms. Muthana’s passport, the United States government is
                          now obligated to assist in her travel to return to the United States.
         A United States citizen has the unequivocal right to enter the United States. The Supreme

Court has described the right of an American citizen to return to the United States from abroad as

“absolute.” 62       Although the United States may be within its rights to lawfully revoke Ms.

Muthana’s passport while she is out of the country, the revocation may not serve as an effective

bar to return to the United States.63 A valid passport is a necessity for international travel. Without

a passport, Ms. Muthana is unable to leave Syria, enter another country, or even travel through

other countries as necessary to return to the United States. In Ms. Muthana’s case, travel is


61
   See notes 9, 10 and 11, supra.
62
   Nguyen v. Immigration and Naturalization Serv., 533 U.S. 53, 67, 121 S. Ct. 2053, 150 L. Ed. 2d 115 (2001).
63
   Newton v. INS, 736 F.2d 336, 343 (6th Cir. 1984) (noting that citizens "have the right to return to this country at
any time of their liking"). 

                                                          20
         Case 1:19-cv-00445-RBW Document 15 Filed 03/01/19 Page 25 of 30



impossible: if she were to attempt travel on the passport which the United States has revoked,

doing so would constitute a felony.64 As the court observed in Worthy, “[w]e do not think that a

citizen, absent from his country, can have his fundamental right to have free ingress thereto subject

to a criminal penalty if he does not have a passport. The citizen … cannot, we think, be required

to choose between banishment or expatriation on the one hand or crossing the border on the other

hand, being faced with criminal punishment and the loss of some of the rights and privileges of

citizenship as a felon.”65 The United States, however, is not free to leave her in limbo in Syria.

“At some point, governmental actions taken to prevent or impede a citizen from reaching the

border infringe upon the citizen's right to reenter the United States.”66 In this case, to cure the

infringement requires that the government use all reasonable and good faith efforts to affect her

return, including furnishing her with transportation and travel documents in order to permit her re-

entry. Accordingly, because the United States has revoked Ms. Muthana’s passport, this Court

should order the government to affect her return to the United States, including but not limited to

the use of military or other government aircraft in the event that the government’s actions prevent

her from flying on civilian aircraft.

                 2. Ms. Muthana and her son’s detention in a refugee camp in Syria does not relieve
                    the United States from its duty to make good faith efforts to secure their release
                    and return.

        Seeking Ms. Muthana and her son’s release from detention in the Syrian refugee camp is

consistent with the obligations of the United States under the Fourth Geneva Convention Relative

to the Protections of Civilian Persons in Time of War. The Fourth Geneva Convention applies to




64
    See 18 U.S.C. § 1544. 
65
    Worthy, 328 F.2d at 394. 
66
    Mohamed v. Holder, 995 F. Supp. 2d 520, 536-537 (D. Or. 2014).

                                                       21
                   Case 1:19-cv-00445-RBW Document 15 Filed 03/01/19 Page 26 of 30
 
     

    Ms. Muthana and her son’s present situation.67 Under Articles 4 and 5 of the Fourth Geneva

    Convention, Ms. Muthana and her young son, in the absence of evidence that they directly took

    part in armed hostilities or engaged in espionage, sabatoge or other direct hostilities, are protected

    persons.68 As foreign nationals, Ms. Muthana and her son are further covered by Article 48 of the

    Fourth Geneva Convention. Article 48 specifies that “protected persons who are not nationals of

    the Power whose territory is occupied, may avail themselves of the right to leave the territory

    subject to the provisions of Article 35, and decisions thereon shall be taken according to the

    procedure which the Occupying Power shall establish in accordance with the said article.” Article

    35 requires the detaining state to permit the departure of protected persons upon application, unless

    it would be contrary to the security interests of the detaining state.69 While this Court has no

    jurisdiction over the detaining power, or authority to compel the release of Ms. Muthana and her

    son, this Court may order the United States to use all reasonable and good faith efforts consistent



                                                                
    67
       www.un.org/en/genocideprevention/documents/atrocity-crimes/Doc.33_GC-IV-EN.pdf. Over 130 countries have
    signed the Geneva Conventions of 1949, including Syria, Iran, Turkey, Russia and the United States. The United
    States signed the Geneva Conventions in 1949, which were then ratified by the Senate in 1955. Article 2 of that
    Convention specifies that it “shall apply to all cases of declared war or of any other armed conflict which may arise
    between two or more of the High Contracting Parties, even if the state of war is not recognized by one of them.” In
    this case, the Syrian conflict at present has involved multiple High Contracting parties, including the United States,
    Iran, Russia, and Turkey, all of whom have engaged in armed hostilities within the context of this conflict; accordingly,
    the Syrian conflict constitutes armed conflict within the scope of the contract, to which the full scope of the Geneva
    Conventions. The United States Supreme Court has previously acknowledged the legitimacy of invoking the Geneva
    Convention in order to challenge wartime conduct and sustain fundamental liberties. See Hamdan v. Rumsfeld, 548
    U.S. 557, 126 S.Ct. 2749, 164 L.Ed. 2d 723 (2006) (recognizing that it is permissible for a foreign national to invoke
    the Geneva Conventions in order to challenge procedures used by military commissions during his criminal trial).
    68
       See Article 4, stating that “persons protected by the Convention are those who at a given moment and in any manner
    whatsoever, find themselves, in case of a conflict or occupation, in the hands of a Party to the conflict or Occupying
    Power of which they are not nationals.” See also Article 5, excepting persons “definitely suspected of or engaged in
    activities hostile to the security of the State,” and defining such persons as a “spy or saboteur, or as a person under
    definite suspicion of activity hostile to the security of the Occupying Power.”
     www.un.org/en/genocideprevention/documents/atrocity-crimes/Doc.33_GC-IV-EN.pdf. 
    69
       There is no reason to believe that the Syrian Democratic forces would oppose the departure of Ms. Muthana or her
    son upon application, as the Syrian Democratic forces have repeatedly permitted Western news media to interview
    Ms. Muthana in order to communicate her desire to return to the United States. Permitting these interviews is not
    consistent with a desire to retain her for security reasons. Compare Doe v. Mattis, 889 F.3d 745, 748 (D.C. Cir. 2018)
    (holding that the Executive branch cannot transfer a United States citizen from one foreign nation to another, if the
    citizen seeks return to the United States).

                                                                   22
     
         Case 1:19-cv-00445-RBW Document 15 Filed 03/01/19 Page 27 of 30



with its treaty obligations under the Geneva Conventions to affect their return. Indeed, the United

States is urging other powers to repatriate the return of their citizens similarly detained. 70 Plaintiff

simply asks that the United States follow its own advice, as it is consistent with all applicable laws.

             E. Plaintiff Ahmed Ali Muthana is entitled to declaratory relief permitting him
                to provide necessary financial support for his daughter and grandson to cover
                living expenses until their return to the United States, as well as to cover the
                expenses for that return.


        18 U.S.C. § 2339B prohibits providing material support or resources to designated terrorist

organizations.71, 72 In relevant part, Section 2339B states that it is unlawful to “knowingly provide

material support or resources to a foreign terrorist organization, or attempt or conspire to do so.”73

Resources include monetary support. Id. Under the terms of § 2339B, it is irrelevant what the

monetary support is intended to be used for a lawful purpose. See Holder v. Humanitarian Law

Project, 561 U.S. 1 (2010) (holding that providing resources in the form of training on

humanitarian law principles to a terrorist organization constituted material support in violation of

§ 2339B). In determining that § 2339B did not unconstitutionally infringe on the rights of the

plaintiffs under the First Amendments, the Supreme Court declined to consider § 2339B’s potential

infringement on other constitutional rights, holding that “with respect to these claims that

gradations of fact or charge would make a difference as to criminal liability, and so adjudication

of the reach and constitutionality of the statute must await a concrete fact situation.”74




70
   On February 4, 2019, the U.S. Department of State published a press release stating that “the United States calls
upon other nations to repatriate and prosecute their citizens detained by the [Syrian Democratic Forces].”
https://www.state.gov/r/pa/prs/ps/2019/02/288735.htm (last visited February 21, 2019).
71
   18 U.S.C. § 2339B.
72
   18 U.S.C. § 2339A is not applicable in this situation because Mr. Muthana seeks only to provide resources to his
daughter to help her and his grandson get home safely, and not to aid in a conspiracy to damage or destroy property
outside the United States.
73
   Id.
74
   Id.

                                                        23
        Case 1:19-cv-00445-RBW Document 15 Filed 03/01/19 Page 28 of 30



       In this case, Mr. Muthana desires to furnish his daughter with funds with which she may

effectively exercise her constitutional right to return to the United States, with her young son, and

until such return may be affected, to provide her with funds necessary for her survival and that of

her son. Although Ms. Muthana is no longer under the direction and control of a terrorist

organization, and the funds clearly would not be utilized to fund any terrorist organizations, Mr.

Muthana is reasonably deterred by the statement by the Secretary of State that Ms. Muthana “is a

terrorist.” Mr. Muthana therefore seeks declaratory judgment from this Court, permitting him to

provide these funds to his daughter. These funds are necessary to exercise core constitutional

rights as set forth above. Indeed, without them she may not be able to vindicate her constitutional

rights. More importantly, unlike the facts in Humanitarian Law, Ms. Muthana’s return to U.S.

authorities in no way benefits a terrorist organization. Funds for the survival of Ms. Muthana and

her son will not benefit any terrorist organization directly, nor will they provide an indirect benefit

to any terrorist organizations. Instead, what they will do is provide means for Ms. Muthana to

return to the United States and face justice for any crimes she may have committed. Accordingly

the concerns raised by Humanitarian Law regarding the fungible nature of aid are not applicable

here, and declaratory relief is appropriate in favor of Mr. Muthana.

                                      IV.     CONCLUSION

   For the reasons set forth above, Plaintiff Ahmed Ali Muthana, on behalf of himself and as Next

Friend for his daughter Hoda Muthana and his grandson Minor John Doe (A.M.) prays that this

Court grant the relief requested herein, in the form of declaratory relief that Ms. Muthana is a

United States citizen and retains that presumption of citizenship unless and until proven otherwise

by clear and convincing evidence in a judicial proceeding; declaratory relief that Minor John Doe

is entitled to a presumption of citizenship; injunctive relief preventing the United States from

taking any further action to revoke the citizenship of Ms. Muthana or, by acquisition, the presumed
                                                  24
            Case 1:19-cv-00445-RBW Document 15 Filed 03/01/19 Page 29 of 30
 
     

    citizenship of Minor John Doe; mandamus relief compelling the United States to use all reasonable

    and good faith efforts to affect the return of Ms. Muthana and her young son to the United States;

    and declaratory relief that Plaintiff Ahmed Ali Muthana will not violate § 2339B by providing

    funds to his daughter for the return of his daughter, with his grandson, to the United States, or for

    their necessary survival while they await return.




    Respectfully submitted,


                                                                                 /s/_Charles D. Swift
                                                                                       Charles D. Swift
                                                                                   D.C. ID No. 987353
                                                                             Texas Bar No. 24091964
                                                                                     cswift@clcma.org
                                                                                     Christina A. Jump
                                                                                   D.C. ID No. TX151
                                                                             Texas Bar No. 00795828
                                                                                     cjump@clcma.org
                                                                         Constitutional Law Center for
                                                                                   Muslims in America
                                                                         833 E. Arapaho Rd, Suite 102
                                                                               Richardson, TX 75081
                                                                                Phone: (972) 914-2507
                                                                                  Fax: (972) 692-7454




                                                     25
     
       Case 1:19-cv-00445-RBW Document 15 Filed 03/01/19 Page 30 of 30




                                CERTIFICATE OF SERVICE

       The undersigned counsel hereby affirms that the foregoing will be served on all counsel of

record via ECF filing on this 28th day of February, and served on all listed Defendants.



                                                                           /s/_Charles D. Swift
                                                                            Charles D. Swift




                                               26
